Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00294-CR

                                      IN RE Erica D. HAYWOOD

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 7, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On April 28, 2014, relator Erica Haywood filed a pro se petition for writ of mandamus

complaining of certain conditions and issues related to her current incarceration in the Bexar

County Adult Detention Center. Relator does not identify, challenge or complain of any specific

action or order of the trial court. By statute, this court may only issue a writ of mandamus against

a “judge of a district or county court in the court of appeals district” and other writs as necessary

to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We

conclude the writ is not necessary to enforce our appellate jurisdiction. We do not have jurisdiction

to issue a writ of mandamus against prison officials or employees of the Texas Department of




1
  This proceeding arises out of Cause No. 2013-CR-2994, styled The State of Texas v. Erica D. Haywood, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.
                                                                               04-14-00294-CR


Criminal Justice. Accordingly, we dismiss relator’s petition for writ of mandamus for lack of

jurisdiction.


                                              PER CURIAM

DO NOT PUBLISH




                                            -2-